In an action, inter alia, to recover damages for fraud, defendants National Executive Search, Inc., and Nesinc, Inc., appeal from so much of an order of the Supreme Court, Kings County, dated May 2, 1975, as denied the branch of defendants’ motion which sought to dismiss the complaint as against them on the ground that the court lacked personal jurisdiction. Order affirmed insofar as appealed from, with $50 costs and disbursements, on the opinion of Mr. Justice Schwartzwald at Special Term. Latham, Acting P. J., Damiani, Hawkins and O’Connor, JJ., concur.